SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is APFIRMED.
Plaintiffs-appellants Lauren Anzalone and James Purcell appeal from the decision of the district court (Janet C. Hall, Judge) granting summary judgment in favor of defendant-appellee, Raymond O’Connell, the Superintendent of the Stratford Board of Education, and dismissing their claim that defendant’s threat to file a libel action against them for allegedly defamatory statements violated their rights to free speech. We affirm.
This case arose out of the same sequence of events, and involved the same defendant, as another appeal recently decided by a panel of this Court. See Colombo v. O’Connell, 310 F.3d 115 (2d Cir.2002). In a per curiam order, the Colombo panel affirmed the district court’s order dismissing plaintiff Colombo’s complaint, on the basis that she had failed to demonstrate that defendant’s threat to file a libel action had an “actual” chilling effect on her right to free speech. See id. at 117-18 (citing Spear v. Town of W. Hartford, 954 F.2d 63 (2d Cir.1992)). Because the instant case involves identical factual circumstances, identical applicable law, and nearly identical parties, we affirm for essentially the same reasons stated by the Colombo panel.
Accordingly, the judgment of the District Court is hereby AFFIRMED.